Title: To Thomas Jefferson from Arthur Campbell, 10 October 1807
From: Campbell, Arthur
To: Jefferson, Thomas


                        
                            Sir
                            
                            Powells-Valley Tens. Octo. 10th. 1807
                        
                        About ten years ago I received from your hands a letter that might then be termed admonitory & prophetic.
                            Now seems to be the time to lessen British influence so as to render American independence secure & permanent. “British subjects, and American trading on English capitals,” have rendered a
                            large proportion of our fellow Citizens Tenants at Will; or mere peasants; a short War will revive a spirit, that has too
                            long been depressed, and demonstrate to our enemies, the energys of the Nation. We all know, that in order to ensure
                            success, France must act in concert, for us to obtain reparation, and atonement, for so many wrongs, and a guarantee, for future good behaviour.
                        A suspension of all intercourse, and a battle fought on the plains of Abraham, will operate like the fall of
                            Danzick and the late victory at Friedland. To have a close Alliance with France, may be entangling,
                            but there will be no danger, from a very cordial intimacy, with Holland and Westphalia.
                        It will be a sublime spectacle to spread liberty, and civilization, in that vast Country, Canada. In the hands of the present possessors, it may long be, regions of ignorance, and Gothic barbarity; and
                            worst of all, held as a Rod over the United States, that may be applied to our hurt, at a very
                            untimely era.
                        The above is not the result, of only my own suggestions, it is the opinion of several old Whigs; collected by
                            some traveling, and a more extensive correspondence. It is true, that in one matter, we did not agree; that is, who might
                            be the General, to conduct the important enterprize, with the best prospects of success. There is one Man in America, and
                                only one that I know of, that could create a general confidence, in his talents and principles;
                            but I confess, a Kentucky Member of Congress, the other Week, mentioned objections, that I was not prepared to answer; and
                            only replied, I could be content with whoever, the constituted authority of the nation, might select; and I would leave
                            the illustrious hero, of Hoohen linden, to his destiny; altho I was well satisfied with the propriety, and advantage, of the
                            measure; that I had a promising Son, a Voluntier in one of the Artillery Regiments, of Virginia; that I would consider
                            myself honored, if he could be accepted, as an Aid to the General, in another trial of valour, before the Walls of Quebec;
                            and I knew several other young Men; of talents, that would pride themselves, in being taught by so great a Master, in the
                            Art of War.
                        There are some Men, that cannot divest themselves of national prejudice, others have an overweening estimation
                            of their own abilities, or the pretensions of their friends; not considering, that a great General, and a great Civilian,
                            unite in one person; is a very rare thing, and an all important acquisition, to a Nation, constrained hastily, to go to
                            War. 
                  I offer, Sir, my salutations of profound Respect.
                        
                            Arthur Campbell
                            
                        
                    